Title: John Quincy Adams to Abigail Adams 2d, 1 – 8 August 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:5.
      Monday New York August 1st. 1785
     
     In my last I just mentioned having been over upon Long Island, and paid a visit to Mrs. Smith, the Colls.s Mother: she was very polite to me, and appeared to miss her Son, much. All the family are in mourning for the old gentleman who died about 9 months ago. There is one Son here now, and if I mistake not, 6 daughters. Sally strikes most at first sight: she is tall; has a very fine shape, and a vast deal of vivacity in her eyes, which are of a light blue; she has the ease and elegance of a French Lady, without their loquacity. Her conversation I am told is as pleasing as her figure: but of that I only speak, from hearsay.—There is also on this island a celebrated beauty by the name of Miss Ogden: she looks I think, something like Mrs. Bingham: she is not so tall, nor so red, although I believe she has more colour.
      
     
      2d
     
     I have been writing a letter to your Pappa; but it is full of politics. I don’t know whether he will not think I meddle too much with them: but there are some things he may wish to be inform’d of, and at many places where I go into company I hear nothing else: so that I am obliged bongré, malgré, as the french say, still to dip a little in that subject: but I don’t care how soon, I leave it off entirely. Mr. Church goes on Thursday.
     I dined to day with Doctor Crosby, who came the other day, as soon as he knew I was in town, to see me. I imagine he thinks me a very cerimonious being: for, the day that he first saw me, he ask’d me to drink tea with him that afternoon. I promised I would: but I happened to dine in a Company where I was kept till it was too late, to wait upon the Doctor. The next day I went to his house to make an apology, but he was not at home: and yesterday I received a card containing a most formal invitation to dine to day. I find it a very nice matter here, to take a just medium between Ceremony and ease. If a person is formal he is laugh’d at, and if otherwise he often offends. It is exactly the fable of the miller and his Son.
     
     
      3d
     
     I have been spending the evening with Mr. Gerry and Mr. King. Mr. Gerry writes to your Pappa, by Mr. Church who is to sail to morrow morning, and to whom I have given 2 letters for you; and one for your Pappa. I have not been able to find time for writing to Mamma. You will present my duty to her, and make an apology for me.
     I was shown this evening a poem in manuscript, called a receipt for a wife: it is a catalogue of the celebrated beauties in this town, abusing some, and commending others. I would send you a Copy of it, but it is really such a pitiful performance, that it would not probably furnish you any entertainment. I am told of another piece in the same way; if I find it better I will give you some extracts from it, in case I can get a copy of it.
     
     
      4th
     
     Mr. Church sail’d in the Packet this morning with my letters: they will show you that I have not been forgetful of my promises. I dined with a large Company at Mr. Osgood’s. I was introduced this morning to a Miss Riché lately arrived from Philadelphia; and was this evening in Company with her at Mr. Sears’s. She is a great beauty, but if I mistake not has a good deal of Affectation. She sings, plays upon the harpsichord, and writes songs herself: consequently she must be witty; but she is affected.—The Miss Sears’s, you know I believe. Polly was married last spring to Mr. Bordieu. Sally, some say, is soon to be married to a Mr. Gamble; but fame has not yet disposed of Becca, the prettiest of them all.
     I have got a Copy of the poem I yesterday talk’d of. It speaks of Miss Becca as follows.
     
      If Becca would but learn to walk
      And not be so afraid to talk
      With greater lustre she would shine
      In other eyes as well as mine.
      Praise her for elegance of form
      Which would the coldest marble warm
      Praise her for sprightliness of wit,
      Her Character you’ll justly hit.
      She’s tender, virtuous and mild
      But walks, as if she was a child.
     
     You know, that part of our agreement is to give each other our opinion upon Characters; but I trust you will allow me to quote from other People, especially, when it is in verse. I am told the author of this piece is partial, in favour of Miss Sears when he says she is witty: as she is not much celebrated as a wit. Of this I cannot decide, for although I have been several times in Company with her, I don’t know that four words have ever pass’d between us.
     
     
      5th
     
     The President has a large Company of 20, or 25 persons to dine with him, three times a week: but as he has no Lady himself, he entertains none but gentlemen. Once a week, he has a musical Entertainment, as it is here called, that is, he invites a number of persons among his Company, that sing songs after dinner, and, there was one to day. Among the singers the most curious was Genl. Howe, of whom you have often heard. He is you know not less famous for cracking the bottle, than for singing a song. Being requested to day to sing, he endeavoured once or twice to begin but found something wanting. At last he cried out, “give me that Madeira to revive me, for I have been flattening my voice by drinking Burgundy.” And after drinking his glass he sung, “Once the gods of the greeks,” very well.
     I went this Evening, with the President to a Mr. Eccles’s. Miss Eccles, is the most perfect at the harpsichord, of any Lady in the City, or perhaps on the Continent. I must again quote from the same poem, which speaks of this Lady thus.
     
      Miss Eccles now my lay commands,
      Her mind harmonious as her hands.
      Six hours in every twenty four
      For nine revolving years or more
      (Some rigid moralist may say)
      Is too much time to spend at play.
      I own the observation true,
      But still admire the music too
      For he that hears her must forget
      The time she lost in learning it.
     
     I am sure my Sister would never agree to purchase perfection in the art of music upon such conditions, and I should be very sorry if she would.
     
     
      6th
     
     Young Chaumont, who has been at Philadelphia, almost all the time since he arrived, return’d here a few days since, and is going shortly to Boston. Perhaps we shall go both at the same time. When he first arrived here he presented a memorial to Congress, requesting that, they would order all the paper money, which french merchants had received in the course of the war, or which now lies in their hands, to be paid in hard money, dollar for dollar. This will surprise you probably as much as it did every body on this side the water. Yet Chaumont really presented his memorial with hopes of succeeding. Congress have not given any answer, and he begins to think that the plan will not take. He tells me he will show me his memorial, and says, I shall then own that his pretensions, are absolutely just, and equitable.
     
     
      7th
     
     I attended Church this morning at St. Paul’s, for we have a St. Paul’s here, as well as you in London, but it is something like Alexander the great, and Alexander the Copper smith. This is however the largest and most frequented Church in New York, and is more consistent with the smallness of the City than it would be if it vied in grandeur and magnificence with its namesake in London. After Church I left a card at Miss van Berkel’s; she arrived here two days ago, from Philadelphia. She had a passage of 13 weeks (in a Dutch vessel) and yet her brother, who had been informed of the time of her sailing, by the arrival of other vessels; told me, that she arrived before he expected her.—I paid a visit too this forenoon to Miss Alsop. Her father is acquainted with our’s. She is called a Coquet.
     
      Why is not Alsop often told
      That coquetry is grown quite old?
      That nothing is more out of date
      Than affectation, and conceit?
      The eye half shut, the dimpled cheek
      And languid look, are arts too weak,
      To win the heart of any youth,
      Who loves simplicity and truth.
     
     These lines have not however cured her of her fault: for the 5th. and 6th. are an exact description of her appearance, as it was to day, and I am told she is always so. She is fair, and pretty, but injures her appearance much by those simpering airs.
     I was at a party at tea this afternoon, and Miss van Berkel was present. There were only two or three persons in Company that could speak to her, so, I was obliged to converse with her, near two hours together. And here I must tell you, that I believe more and more firmly, that what a certain Friend of mine said of her, is a most infamous falsehood. She behaves as well, as any young lady I know of, and I believe if her brother knew what that coxcomb said of her, he would make him repent it heartily. She complains of not understanding the language, as bitterly, as you did when you first arrived in France. She says she had no idea, how awkward one appears in a large company, where one can neither hear what is said nor speak one’s self. You have had sufficient proofs of the truth of this observation: tho’ you was not often subjected to the inconvenience.
     
     
      8th
     
     I went out this morning with some Company to Content, a seat, about 3 miles out of town, where Lady Wheate lives. She is one of the most celebrated belles in the City. As for Sense, her conduct has shewn her not overstock’d with that. About two years ago she married Sir Jacob Wheate, a british officer between 60 and 70 years old; she herself was not 16. Sir Jacob before he had been married a week, went to the West Indies and there died. He left her an handsome fortune; and it is said she is now soon to marry a Captain Cochran, son to Lord Dundonald, a scotch Nobleman. The author of the aforesaid Satirical poem appears quite enraged in speaking of her.
     
      If Wheate should live till she be old
      She will not marry then for gold
      When Nature took such special care
      To form her so divinely fair
      She gave her not those matchless charms
      To bless a dotard’s gouty arms.
      “A title, and a vast Estate
      May purchase love, and conquer hate.”
      The person may be bought I own
      But barter’d love was never known.
      The girl that weds for money’s sake
      A titled fool a batter’d rake
      Deserves as much a bad renown
      As any woman of the town.
     
     This is carrying the matter too far: though I cant say I admire any person who makes fortune the only object in marriage. Miss S. Smith was with Lady Wheate, and has spent about a week at Content. I am vastly pleased with this Lady. The contrast between her manners and those of Lady Wheate is highly in her favour, and very striking.
     I dined to day in Company with Genl. Greene, at the president’s. He arrived in town only a few days since, and he will make but a short stay, here. He is going to settle I am told, in Georgia, where he has a very large landed Estate.
     My Paper bids me close, but I take my leave of you only till tomorrow. Mean time I am as ever, your’s.
     
      J. Q. Adams
     
    